Citation Nr: 0943176	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer in connection with the current claim.  The hearing 
was scheduled and subsequently held in July 2005.  The 
Veteran testified at that time and the hearing transcript is 
of record.

The Veteran's claim was previously before the Board in July 
2007 and was remanded for additional evidentiary development.  
The Veteran's claim is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hiatal hernia is manifested by dysphagia, 
daily food regurgitation with a burning sensation in the 
chest and throat, episodes of painful vomiting (two to three 
times per week), daily pyrosis, mid-epigastric tightness, and 
intermittent arm and right shoulder pain.   

2.  The Veteran's hiatal hernia is not manifested by material 
weight loss, hematemesis, melena, or moderate anemia.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for hiatal 
hernia, but not higher, are met for the entire period of time 
covered by the appeal.  38 U.S.C.A. § 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7346 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants an increased 
disability rating for the service-connected hiatal hernia.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability rating

The Veteran in this case contends that the condition of his 
service-connected hiatal hernia has worsened, and that this 
decline warrants a higher disability rating.  The Veteran was 
originally granted service connection for hiatal hernia in an 
October 1979 rating decision.  The RO evaluated the Veteran's 
disability as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, effective July 25, 1979.  

The Veteran filed the current claim for an increased rating 
in March 2003.  The RO continued the Veteran's 10 percent 
disability rating for hiatal hernia under Diagnostic Code 
7346 in the April 2004 rating decision on appeal.  The 
Veteran was notified of this decision and timely perfected 
this appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2009).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's hiatal hernia during the 
claim period such that staged ratings applicable in this 
case. 

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2008).  A 
single disability rating will be assigned under the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.    

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent disability rating is warranted for a hiatal hernia 
with two or more of the symptoms for the 30 percent 
disability rating of less severity.  A 30 percent disability 
rating is assigned for a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating, the highest schedular rating 
available, is assigned for a hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

The Veteran presented to a VA medical clinic in May 2002 for 
the purpose of establishing care.  The Veteran's past medical 
history was significant for gastroesophageal reflux disease.  
Following a physical examination, the Veteran was diagnosed 
as having gastroesophageal reflux disease.  The examiner 
prescribed Prilosec and advised the Veteran to quit smoking 
"as smoking can make gerd worse."  

The Veteran returned to a VA medical clinic in November 2002 
for a regular follow-up appointment.  He stated at that time 
that he had difficulty swallowing for the "last few years," 
and indicated that a barium swallow test conducted four years 
ago was normal.  However, according to the Veteran, he was 
notified that he had blocked sinuses which caused him to 
breath through his mouth.  In turn, this allegedly led to the 
Veteran's swallowing problems.  Following a physical 
examination, the Veteran was diagnosed as having 
gastroesophageal reflux disease.   The examiner discontinued 
Aciphex, prescribed Zantac, and advised the Veteran to quit 
smoking.  A December 2002 barium contrast study of the 
Veteran's esophagus was normal.  

The Veteran again returned to a VA medical clinic in May 2003 
for a regular follow-up appointment.  The Veteran's past 
history of gastroesophageal reflux disease was noted and 
following a physical examination, the examiner diagnosed the 
Veteran as having dysphagia (for two to three years).  
According to the Veteran, he was told by a private examiner 
that his dysphagia was caused by post-nasal drip and 
gastroesophageal reflux disease.  

A VA examination report dated in March 2004 shows that the 
Veteran reported an in-service history of hiatal hernia and 
at the time of the examination, he had subjective complaints 
of daily food regurgitation with a burning sensation in the 
chest and throat, as well as episodes of vomiting (two to 
three times per week).  The Veteran denied hematemesis and 
stated that his weight was stable, generally.  The Veteran 
stated that he recently gained some weight while he attempted 
to stop smoking.  A physical examination showed the Veteran 
to be in no distress.  His abdomen was soft without evidence 
of masses, organomegaly, or tenderness.  An upper 
gastrointestinal series conducted at that time was 
significant for "grade III reflux."  Otherwise, the series 
was noted to be normal.  The impression was gastroesophageal 
reflux disease.

The Veteran subsequently underwent an 
esophagogastroduodenoscopy at a VA medical facility in June 
2004.  The results of this procedure were interpreted to show 
dysphagia secondary to chronic reflux disease.  The Veteran 
returned to a VA medical clinic in October 2004 for a regular 
follow-up appointment.  A notation on the examination report 
indicated that the Veteran underwent an 
esophagogastroduodenoscopy in June 2004, the results of which 
showed evidence of "acid reflux and wide open LES [lower 
esophageal sphincter]."  The examiner also noted that the 
Veteran had a history of medication non-compliance.  

The Veteran returned to a VA medical clinic in April 2005 for 
a regular follow-up appointment.  The examiner noted the 
Veteran's past medical history of gastroesophageal reflux 
disease, and described his condition at that time as 
"stable" with Prilosec.  The Veteran also reported a six 
month history of intermittent right shoulder pain.  

During his July 2005 hearing, the Veteran reported painful 
vomiting approximately two to three times per week.  He also 
had a daily "burning sensation" in his sternum and arms 
that occurred intermittently at 18 to 20 minute intervals.  
The Veteran also experienced difficulty swallowing, avoided 
eating spicy foods, and had impaired sleep.  In this regard, 
the Veteran testified that he modified his bed so that he 
slept at an angle with his head raised.  

Subsequent VA treatment records dated December 2005, January 
2007, and May 2007 also found the Veteran's gastroesophageal 
reflux disease to be "stable" with Prilosec.

A VA examination report dated in July 2009 shows that the 
examiner noted at that time that the Veteran had an 
esophagogastroduodenoscopy in December 2008 after reporting 
hoarseness and right-sided lymphadenopathy.  According to the 
esophagogastroduodenoscopy examination report, no evidence of 
esophageal stricture, ulceration, or hiatal hernia was found.  
However, evidence of a large mass that obscured the vocal 
cords and subglottic area was found.  The Veteran was 
subsequently diagnosed as having a subglottic tumor (squamous 
cell carcinoma) of the neck.  The Veteran underwent 
chemotherapy and radiation treatments thereafter and had a 
"PEG tube" inserted in the upper left quadrant of his 
abdomen as a result of problems with dehydration.

With regard to his reflux symptoms, the Veteran reported 
daily pyrosis and mid-epigastric tightness with reflux three 
to four times per day.  He also reported weekly episodes of 
nausea and vomiting, but denied dysphagia, mid-epigastric 
pain, hematemesis, anemia, black/bloody stools, or substernal 
arm or shoulder pain.  The examiner noted that the Veteran 
raised complaints of substernal arm or shoulder pain in 2005, 
but that these symptoms were no longer present.  The examiner 
also noted that the Veteran took Zantac (two teaspoons twice 
per day) and Promethazine (25 mg) for nausea as needed.  The 
examiner also noted that the Veteran's general health was 
"poor" as a result of the squamous cell carcinoma, and that 
he lost 42 pounds in the last 12 months.  Following a 
physical examination, the examiner diagnosed the Veteran as 
having hiatal hernia.  

The examiner further noted that the Veteran's nausea, 
profound weight loss, mild anemia, and fatigue were 
"likely" side-effects of the Veteran's subglottic tumor and 
subsequent treatment.  According to the examiner, these 
symptoms are "known" complications of squamous cell 
subglottic tumors and subsequent treatment.   

Given the evidence of record, the Board finds that the 
evidence supports a disability rating of 30 percent for 
hiatal hernia, but not higher, for the entire period of time 
covered by this appeal.  Here, the Veteran reported symptoms 
of dysphagia, daily food regurgitation with a burning 
sensation in the chest and throat, episodes of painful 
vomiting (two to three times per week), daily pyrosis, mid-
epigastric tightness, and intermittent arm and right shoulder 
pain.  Objective evidence of record also revealed that the 
Veteran had dysphagia secondary to chronic reflux and a wide 
open lower esophageal sphincter.  See June 2004 VA 
esophagogastroduodenoscopy report.  Accordingly, the Board 
finds that the Veteran's hiatal hernia symptoms more nearly 
approximate the criteria for a 30 percent disability rating 
under Diagnostic Code 7346 for the entire period of time 
covered by this appeal.  Thus, the Veteran entitled to a 
disability rating of 30 percent for gastroesophageal reflux 
disease under Diagnostic Code 7346 for the entire period of 
time that is covered by the appeal.

The Veteran is not, however, entitled to a disability rating 
in excess of 30 percent under Diagnostic Code 7346 for any 
period of time covered by the appeal.  Namely, there is no 
evidence of record to show that the Veteran's hiatal hernia 
is characterized by material weight loss, hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  See VA treatment 
records dated May and November 2002, May 2003, March, June, 
and October 2004, April and December 2005, January and May 
2007, and July 2009. 

The Board acknowledges that the Veteran reported overall poor 
health and a 42-pound weight loss at the time of the July 
2009 VA examination.  Laboratory blood work also revealed 
evidence of mild anemia, according to the examiner.  These 
symptoms however, were attributed to the Veteran's diagnosis 
of and treatment for squamous cell cancer of the neck, and 
not his service-connected hiatal hernia.  Thus, the Veteran 
is not entitled to a disability rating in excess of 30 
percent for hiatal hernia under Diagnostic Code 7346 for any 
period during the appeal.  The Board has also considered 
other digestive disability diagnostic codes contained in 38 
C.F.R. § 4.114, but finds that these code provisions are not 
applicable.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected hiatal 
hernia are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected hiatal 
hernia are addressed by the relevant criteria as discussed 
above and higher schedular ratings are likewise still 
available.  

In this regard, it is also pointed out that the assignment of 
a 30 percent schedular disability rating shows that the 
Veteran has functional impairment that is significant.  The 
currently assigned rating also contemplates that there is 
commensurate industrial impairment as a result of the 
Veteran's service-connected hiatal hernia.  See also, 38 
C.F.R. § 4.1 (2008) (noting that the percentage ratings 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from service-related 
diseases and injuries and their residual conditions in 
civilian occupations).  However, the Veteran indicated at the 
time of the July 2009 VA examination that he retired in 2006.  
Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected 
hiatal hernia.  Therefore, the Board finds that the criteria 
for submission for an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996). 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A disability rating of 30 percent for hiatal hernia, but not 
higher, is granted, subject to the applicable criteria 
governing the payment of monetary benefits..




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


